DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dardona (U.S. 10,903,415, hereafter referred to as Dardona) in view of Bogdanovich et al. (U.S. 2019/0046114, hereafter referred to as Bogdanovich).
Regarding claims 1, 4, 11, 12, 15 and 16, Dardona teaches a system comprising: a lattice (see abstract) having a plurality of intersections (see figure 1A), the lattice formed of a flexible conductive material (see abstract) having a shape comprising repeating geometric patterns (see figure 1A), wherein the lattice comprises sensors 20 (see abstract, “a flexible sensor system having a lattice topology includes a number of electrical interconnects, each having one or more electrically -conductive layers alternately sandwiched between two or more dielectric layers, and two or more sensors defining a sensor array, each sensor located at an intersection of and electrically connected to the interconnects on the lattice topology and electrically-connected to the interconnects”).

However, Dardona does not explicitly teach a primary sensor; and a secondary sensor, wherein the secondary sensor is in electrical communication with the primary sensor, wherein electrical communication includes transmission of both power and data.
Bogdanovich teaches a similar system comprising a lattice structure having a plurality of intersections (see figure 11) which comprise strain detection units 120, wherein the system comprises a primary sensor 120a and secondary sensor 120b which are connected to one another through conductive elastomer (CE) panel 118; wherein electrical communication includes transmission of both power and data (see para. 0168, “wiring connecting two or more electronic components found in garment system 50 may be contained within a multi-layered fabric construction. In some embodiments, the wiring may be partially engrained within seams in garment body 52. In some embodiments, the wiring may comprise conductive fibers. The conductive fibers may be in the form of one or more yarns woven or knit with other fibers. In some embodiments, the yarns may be coated with an insulative polymer to, for example, provide efficient transfer of power or data”). Bogdanovich further teaches wherein a plurality of additional secondary sensors are disposed at other intersections of the plurality of intersections (see figure 7 and 13, specifically elements 120b and 116).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Dardona with the teachings of Bogdanovich in order to provide power to the system.
Regarding claims 2 and 13, Dardona does not explicitly teach a monitoring system in electrical communication with the lattice.
Dardona is directed to asset monitoring, specifically observing parameters of an asset to monitor lifecycle, asset failure or detection of parameters that can lead to failure. Dardona further teaches ‘some or all of routing junctions 16 can be used for electrically connecting sensor system 10 to external circuitry. The configuration of electrically-connectable routing junctions 16 can be referred to as an attachment profile’ (column 4, lines 34-36).
Bogdanovich similarly teaches garment system for monitoring biometric information including vital signs and body motion (additionally see para. 9004, “a system includes a fabric for being worn on a body of a wearer. The fabric may include one or more layers with at least one layer of fabric including a conductive elastic material. A plurality of respiratory monitoring sensors may be integrated in the fabric. At least two respiratory monitoring sensors may be coupled with at least a portion of the conductive elastic material, the at least two respiratory monitoring sensors may be configured to assess a resistance of the portion of the conductive elastic material between the at least two respiratory monitoring sensors. One or more inertial measurement units may be integrated in the fabric. The inertial measurement units may be configured to assess a physical position of the body of the wearer in a three- dimensional space. One or more heart rate monitors may be integrated in the fabric. The heart rate monitors may be configured to assess one or more properties associated with a heart of the wearer. A processor may be integrated in the fabric. The processor may be configured to receive data from the respiratory monitoring sensors, the inertial measurement units, and the heart rate monitors. The processor may be configured to assess one or more vital signs and a body position of the wearer of the fabric using the received data”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Dardona with the teachings of Bogdanovich in order to locally monitor the parameters of a lattice structure.
Regarding claims 5 and 14, Dardona does not explicitly teach a primary sensor; and a secondary sensor.
Bogdanovich further teaches wherein the primary sensor and secondary sensor both transmit data to the monitoring system at the same time through the lattice (see para. 0083, “Strain detection units 120a and 120b may detect the changes in the resistance of the conductive elastomer that results from the expansion and contraction of the strands that accompany inhalation and exhalation. Latch 122 may capture the results of the detection performed by strain detection unit 120 and provide the captured data to processor 114 by way of the aforementioned serial or parallel bus”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Dardona with the teachings of Bogdanovich since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
Regarding claims 7 and 8, Dardona teaches a method for monitoring an object with a sensor comprising: approximating a surface area of the object; determining an area of interest upon the surface area; providing a lattice formed of a flexible conductive material having a shape of repeating geometric patterns to cover and monitor the area of interest (see figures 4 and 5; see abstract); the lattice (see abstract) having a plurality of intersections (see figure 1A), the lattice formed of a flexible conductive material (see abstract) having a shape comprising repeating geometric patterns (see figure 1A), wherein the lattice comprises sensors 20 (see abstract, ‘a flexible sensor system having a lattice topology includes a number of electrical interconnects, each having one or more electrically -conductive layers alternately sandwiched between two or more dielectric layers, and two or more sensors defining a sensor array, each sensor located at an intersection of and electrically connected to the interconnects on the lattice topology and electrically-connected to the interconnects’).
However, Dardona does not explicitly teach a primary sensor; and a secondary sensor, wherein the secondary sensor is in electrical communication with the primary sensor, wherein electrical communication includes transmission of both power and data.

Bogdanovich teaches a similar system comprising a lattice structure having a plurality of intersections (see figure 11) which comprise strain detection units 120, wherein the system comprises a primary sensor 120a and secondary sensor 120b which are connected to one another through conductive elastomer (CE) panel 118; wherein electrical communication includes transmission of both power and data (see para. 0168, “wiring connecting two or more electronic components found in garment system 50 may be contained within a multi-layered fabric construction. In some embodiments, the wiring may be partially engrained within seams in garment body 52. In some embodiments, the wiring may comprise conductive fibers. The conductive fibers may be in the form of one or more yarns woven or knit with other fibers. In some embodiments, the yarns may be coated with an insulative polymer to, for example, provide efficient transfer of power or data”). Bogdanovich further teaches wherein a plurality of additional secondary sensors are disposed at other intersections of the plurality of intersections (see figure 7 and 13, specifically elements 120b and 116).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Dardona with the teachings of Bogdanovich in order to provide power to the system.
Dardona does not explicitly teach a monitoring system in electrical communication with the lattice.
Dardona is directed to asset monitoring, specifically observing parameters of an asset to monitor lifecycle, asset failure or detection of parameters that can lead to failure. Dardona further teaches ‘some or all of routing junctions 16 can be used for electrically connecting sensor system 10 to external circuitry. The configuration of electrically-connectable routing junctions 16 can be referred to as an attachment profile (column 4, lines 34-36).

Bogdanovich similarly teaches garment system for monitoring biometric information including vital signs and body motion (additionally see para. 0004, “a system includes a fabric for being worn on a body of a wearer. The fabric may include comprises one or more layers with at least one layer of fabric including a conductive elastic material. A plurality of respiratory monitoring sensors may be integrated in the fabric. At least two respiratory monitoring sensors may be coupled with at least a portion of the conductive elastic material. The at least two respiratory monitoring sensors may be configured to assess a resistance of the portion of the conductive elastic material between the at least two respiratory monitoring sensors. One or mare inertial measurement units may be integrated in the fabric. The inertial measurement units may be configured to assess a physical position of the body of the wearer in a three- dimensional space. One or more heart rate monitors may be integrated in the fabric. The heart rate monitors may be configured to assess one or more properties associated with a heart of the wearer. A processor may be integrated in the fabric. The processor may be configured to receive data from the respiratory monitoring sensors, the inertial measurement units, and the heart rate monitors. The processor may be configured to assess one or more vital signs and a body position of the wearer of the fabric using the received date”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Dardona with the teachings of Bogdanovich in order to locally monitor the parameters of a lattice structure.
Bogdanovich further teaches wherein the primary sensor and secondary sensor both transmit data to the monitoring system at the same time through the lattice (see para. 0083, “Strain detection units 120a and 120b may detect the changes in the resistance of the conductive elastomer that results from the expansion and contraction of the strands that accompany inhalation and exhalation. Latch 122 may capture the results of the detection performed by strain detection unit 120 and provide the captured data to processor 114 by way of the aforementioned serial or parallel bus”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Dardona with the teachings of Bogdanovich since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to connect one or more lattices, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 10, Dardona further teaches sensing a first condition using the lattice by monitoring a voltage in the lattice (see column 4, lines 15-18, 20-24).
Regarding claim 17, Dardona further teaches wherein each of the electrically-conductive layers includes a cured material base and silver, copper, aluminum, gold, platinum, ruthenium, carbon, and/or alloys thereof, and each of the dielectric layers includes a cured material base (see abstract).
However, Dardona does not explicitly teach wherein a sensor is primarily formed of gold foil.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use gold foil, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 18, Dardona further teaches wherein the system is used to monitor at least two conditions of at least a portion an object.
Regarding claim 19, Dardona further teaches wherein the object is an oil pipeline (see column 5, line 13).

However, Dardona is silent concerning the object being a human body.
Bogdanovich teaches a similar system wherein the object is a human body (see figures 6, 15 and 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Dardona with the teachings of Bogdanovich in order to expand range of application.
Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).

Allowable Subject Matter
Claims 6, 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/               Examiner, Art Unit 2855